Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landin et al. (6,191,650) in view of Okubo (US PG Pub 2010/0283348).
	As to independent claim 1, Landin et al. teaches an electric motor with at least one of a stator (2) and[[/or]] rotor containing at least one layer of a composite material, comprising at least one electrical steel strip layer (4, 7, 8) as carrier and at least one polymer layer (6) as shown in figures 1 and 2 .  
However Landin et al. teaches the claimed limitation as discussed above except at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously.
Okubo teaches at least one of a skewed stator (2) and rotor, where the at least one of a skew stator (see figure 9) and rotor comprises a plurality of lamellae (see paragraph [0024], flat stator cores 5) with skew continuously as shown in figures 1 and 9, for the advantageous benefit of providing a torque and a rotation speed may be effectively increased for the sine-wave drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. by using at least one of a skewed stator and rotor, where the at least one of a skew stator and rotor comprises a plurality of lamellae with skew continuously, as taught by Okubo et al., to provide a torque and a rotation speed may be effectively increased for the sine-wave drive.
As to claim 2/1, Landin et al. teaches in that the composite material includes a further electrical steel strip layer (4, 7, 8) as cover sheet as shown in figures 1 and 2.  
As to claims 11/1, 17/1, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 18/1, 19/1, 20/1, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claim 21/1, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
As to independent claim 10, Landin et al. teaches method of reducing the acoustic emission of a beveled electric motor, comprising providing a beveled electric motor having at least one of a stator (2) and[[/or]] and a rotor wherein the at least one of the stator (2) and the rotor contains at least one layer of a composite material with at least one electrical steel strip layer (4, 7, 8) as carrier and at least one polymer layer (6) as shown in figures 1 and 2.  
However Landin et al. teaches the claimed limitation as discussed above except a skewed electric motor having at least one of a stator and rotor, and the at least one of a skewed stator and rotor comprises a plurality of lamellae which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface.
Okubo teaches a skewed electric motor having at least one of a stator (2)  and rotor (3), and the at least one of a skewed stator (2) and rotor comprises a plurality of lamellae (see paragraph [0024], flat stator core 5) which skew (see figure 9) continuously and generate at least one of a skew of a stator pole shoe (see figure 9) and a skew of a rotor surface (3) as shown in figures 1 and 9, for the advantageous benefit of providing a torque and a rotation speed may be effectively increased for the sine-wave drive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. by using a skewed electric motor having at least one of a stator and rotor, and the at least one of a skewed stator and rotor comprises a plurality of lamellae which skew continuously and generate at least one of a skew of a stator pole shoe and a skew of a rotor surface, as taught by Kataoka et al., to provide a torque and a rotation speed may be effectively increased for the sine-wave drive.
As to claim 22/1, Landin et al. teaches characterized in that the polymer is an acrylate-based copolymer (column 9, lines 5,9; lines 18-19; lines 38-39).  
As to claim 23/22, Landin et al. teaches characterized in that the polymer is a copolymer composed of a copolymerized mixture of at least one alkyl acrylate ester monomer unit and/or alkyl methacrylate ester monomer unit, each of which has an alkyl group having 1 to 12 carbon atoms, a glycidyl monomer unit, an unsaturated carboxylic acid monomer unit and a crosslinker (Column 8, line 53).
Claim(s) 3-8, 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Landin et al. (6,191,650)  and Kataoka et al. (US PG Pub 2003/0011272) as applied in claim 2 above, and further in view of Lombard (CA2635639).
As to claim 3/2, Landin et al. in view of Kataoka teaches in that the polymer layer contains a shear deformation- absorbing polymer or consists thereof.
Lombard teaches a polymer layer (32) contains a shear deformation- absorbing polymer or consists thereof (Paragraph [0005]), for the advantageous benefit of providing energy dissipation in the expected configuration corresponding to determined temperature, frequency ranges and attenuate the dynamic responses of a structure under synchronous or asynchronous stress.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Landin et al. in view of Kataoka by using the polymer layer contains a shear deformation- absorbing polymer or consists thereof, as taught by Lombard, to provide energy dissipation in the expected configuration corresponding to determined temperature, frequency ranges and attenuate the dynamic responses of a structure under synchronous or asynchronous stress.
As to claim 4/3, Landin et al. teaches in that the polymer layer has a layer thickness in the range of 3-20 µm (see column 10, lines 63-65).  
As to claim 5/4, Landin et al. teaches in that the electrical steel strip layer (4,7,8) has a layer thickness in the range of 50-1500 µm (see column 25-33).  
As to claims 6/5, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 7/6, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claims 8/7, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
As to claims 12/5, Landin et al. teaches in that the composite material has structure-borne sound damping in the range of 0.01-0.2 at 20°C and 50 Hz; 0.01-0.2 at 20°C and 500 Hz; 0.01- 0.1 at -10°C and 200 Hz and[[/or]] 0.01-0.3 at 30°C and 1000 Hz (see column 8, lines 43-50).
As to claims 13/12, 14/12, Landin et al. teaches in that the composite material has a specific transmagnetization loss of in the range from 0.7 to 7 W/kg at PL.0; 50 Hz and in the range from 1.9 to 15 W/kg at P1.5; 50 Hz and[[/or]] a polarization in the range from 1.49 Page 3 of 7 Preliminary AmendmentPATENT Docket No. 011869 to 1.7 T at J2500 and in the range from 1.6 to 1.8 T at J5000, ascertained to DIN EN 60404-2 using same material as the invention (thermoplastic materials see column 9, lines 13-23).  
As to claims 15/14, 16/13, Landin et al. teaches in that electric motor has a reduction in acoustic emission in the frequency range from 20 to 20 000 Hz of at least 1 dB in comparison to a control (see column 8, 45-55, and using same material of the invention , thermoplastic materials see column 9, lines 13-23, to get the same result)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokote (JP2006254622) teaches skew stator and rotor as claimed in claim 1 and 10.
Okada (JP2002369470) teaches skew stator and rotor as claimed in claim 1 and 10.
Also the Furumura (JP4195964B2) reference can be obvious in 35 U.S.C. 103 to modify Landin et al. by using the polymer layer (29) contains a shear deformation- absorbing polymer or consists thereof as shown in figure 5,
and the following references can be obvious in 35 U.S.C. 103 to modify Landin et al. by using the copolymer composed as claimed in claims 22 and 23.
Yun (JP2017054997) teaches copolymer as claimed in claim 23.
Sawami (JP2016163948) teaches copolymer as claimed in claim 23.
Wakahara (JP2016027564) teaches copolymer as claimed in claim 23.
Behrendt (WO2014068041) teaches copolymer as claimed in claim 23.
Hasegawa (CN103166385) teaches copolymer as claimed in claim 22 and 23.
Saga (WO2009055626) teaches copolymer as claimed in claim 22 and 23
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 30, 2022